EXAMINER'S AMENDMENT
	This action is a response to the communication received on 4/29/2022. Examiner acknowledges the amendments made to claims 1,4-10, 12, 17, and 20 and the cancellation of claims 2, 3, 13-16, 18, and 19. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
9. (Currently Amended) The implantable unit according to claim 8, wherein
	the receiver is configured to be placed in a border area of [the] a temporal bone and
[the] a parietal bone of the skull, and
	the first and second vibrators are configured to be placed at a same position of the skull, or one of the first and second vibrators being a high-frequency vibrator is configured to be placed at the skull to be closer to the cochlea than the other of the first and second vibrators being a low-frequency vibrator.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/29/2022.  These drawings are accepted.

Allowable Subject Matter
Claims 1, 4-12, 17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record does not teach or suggest a method, as claimed by Applicant, where the rectifier comprises a first diode in a path from the receiver to the first vibrator and a second diode in a path from the receiver to the second vibrator, and the first diode and the second diode are connected with mutually opposite polarity between the receiver and the vibrator.
Claims 4-12, 17, and 20 are dependent on allowed matter from claim 1 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791